Citation Nr: 0532764	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD) with major depressive disorder and 
alcohol dependence, currently rated at 50 percent.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant (veteran) served on active duty from February 
1966 to January 1968.  This appeal is from decisions by the 
Department of Veterans Affairs (VA) Regional Office at 
Denver, Colorado.  

The veteran testified before the undersigned at a hearing at 
the RO (travel board hearing) in September 2005.  At the 
hearing, he and his representative confirmed that they were 
withdrawing another issued that had been developed for review 
concerning an earlier effective date for service connection 
for PTSD.  At the hearing, the veteran and his representative 
also waived the initial review by the RO of recent VA 
outpatient treatment records that were obtained and 
associated with the claims folder at the time of the hearing.  

In view of the Board's decision with respect to the issue of 
an increased rating for PTSD, with TDIU issue will be 
remanded to the RO via the VA Appeals Management Center in 
Washington, DC.  The veteran will be notified if and when he 
needs to take any further action.  


FINDING OF FACT

The evidence is approximately evenly balanced as to whether 
the veteran's current symptoms from PTSD with major 
depressive disorder and alcohol dependence, primarily stress, 
depressed mood and sleep disturbance, are productive of 
occupational and social impairment, with deficiencies in most 
areas.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 percent rating for PTSD with major 
depressive disorder and alcohol dependence are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Codes 9434-9411 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms from his service-
connected mental disability from PTSD with depression and 
alcohol dependence are more representative of a 70 percent 
rating than the currently assigned 50 percent rating.  
Following review of the evidence and the veteran's testimony 
at the travel Board hearing, the Board agrees.  

Although the Board will discuss the reasons and bases for its 
decision, an extended discussion of the procedural matters, 
particularly the notification and assistance requirements 
imposed on VA under the Veterans Claims Assistance Act of 
2000, is unnecessary since the Board's decision constitutes a 
complete grant of the scheduler rating sought for the 
veteran's mental disorder.  The question of individual 
unemployability aside, the veteran does not contend and the 
evidence does not demonstrate that his service-connected 
psychiatric symptoms, standing alone, are totally 
incapacitating.  Generally, the veteran has been notified of 
the evidence needed to support his claim and the RO has 
assisted him in obtaining the available evidence.  

The veteran was granted service connection for PTSD with 
major depression and alcohol dependence, effective from June 
2002, in November 2002 rating decision.  He served in Vietnam 
from December 1966 to October 1967.  The PTSD is related to 
his experiences with the United States Marines Corps during 
this period of service.  VA mental health clinic records show 
that he has participated in both individual and group therapy 
since 2000.  He has also been examined at various times for 
compensation purposes, including in August 2003 and February 
2005 following his April 2003 TDIU application and claim for 
increased compensation.  The VA outpatient records and the 
compensation examination reports essentially comprise the 
medical evidence in this case.  

For VA compensation purposes, disability ratings are 
determined by application of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (2005).  The percentage 
ratings in the schedule are intended to represent average 
impairment in earning capacity resulting from service-related 
diseases and injuries.  38 U.S.C.A. § 1155 (West 2002).  It 
is not expected that all cases will show all the findings 
specified, especially with the more fully described grades of 
disabilities.  38 C.F.R. § 4.21 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the required criteria for that 
rating.  38 C.F.R. § 4.7 (2005).  When a reasonable doubt 
arises in regard to the degree of disability after 
consideration of all the data, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2005).  

Both major depression and PTSD (38 C.F.R. § Part 4, 
Diagnostic Codes 9434 and 9411, respectively) are rating 
under the general rating formula for mental disorders.  In 
pertinent part, the current formulation is as follows:

100%  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought process 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.  

70%  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); special 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective 
relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Codes 9343 and 9411.  

Also pertinent to the evidence in this case are the Global 
Assessment of Functioning or GAF scores that mental health 
care professionals often assign for treatment or evaluation 
purposes and as part of the diagnostic formulation for mental 
disorders.  The GAF scores are intended to reflect 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISSORDERS, Fourth Edition (DSM-IV), p. 
32).  

For instance, GAF scores between 81 and 90 reflect absent or 
minimal symptoms, whereas GAF scores between 71 and 80 
reflect transient and expectable reactions to psychosocial 
stressors and no more than slight impairment in functioning.  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41-
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Lower scores 
reflect increasing levels of impairment.  See 38 C.F.R. 
§ 4.130 (2005) (incorporating by reference the VA's adoption 
of DSM-IV for rating purposes).  

The veteran nearly completed a high school education and is 
certified as a welder and mechanic.  Until late in 2003, he 
was self-employed as a pilot car or escort driver for large 
trucks.  At his hearing before the Board in September 2005, 
the veteran testified that he had problems dealing with truck 
drivers and became irate with traffic problems to the point 
that he began loosing work from the stress.  He said that it 
was hard for him to get along with anyone and he was a loner.  
The veteran described the main symptoms of his disability as 
sleepless nights from depression that built up during the 
day, and then flashbacks and dreams.  The veteran said that 
he had been living with his daughter since he had quit 
working.  He testified that he received therapy every three 
weeks at the VA clinic where he had been treated since 2000, 
and his medication had recently been doubled to help him cope 
with his symptoms.  Since being service-connected for PTSD, 
the veteran said that he thought his symptoms had gotten a 
little worse and he worried about many things.  

From review of the evidence, the Board finds that the 
veteran's disability picture from PTSD with depression and 
alcohol dependence is somewhat evenly balanced between those 
factors generally associated with a moderate level of 
disability and those associated with a more severe 
disability, ratings of 50 percent and 70 percent, 
respectively.  When examined by VA in August 2003 and in 
February 2005, the veteran was generally oriented and free of 
cognitive difficulties, including memory impairment.  He did 
not have any active suicidal or homicidal ideations, or 
neglect of appearance.  He generally had a good relationship 
with family members.  His alcohol dependence had progressed 
from partial to almost full remission, and the GAF score for 
the PTSD and depression assigned by both examiners was 55, 
consistent with a "moderate" level of disability as noted 
with the PTSD diagnosis on the most recent examination.  

Somewhat in contrast, the veteran has continued to receive 
ongoing psychotherapy and medication from VA for several 
years for complaints of stress, sleeping problems and 
depressed mood.  A planned move to Arizona in 2003 did not 
work out because it was too stressful, according to the 
veteran.  He had a relationship with a new "lady friend" 
for a few months in 2004 and he reportedly enjoyed their 
relationship, but was uneasy since he had wanted a 
relationship for years and thought he was unable to find a 
friend, or be a friend.  Early in 2005, it was reported that 
he was very stressed and was disappointed because he had 
hoped the new relationship would go well.  Recent VA 
outpatient records obtained in connection with the appeal, 
which the RO did not have an opportunity to review, show that 
the veteran got along with his family, including his daughter 
and daughter-in-law with whom he was sharing a place, but 
that he was socially isolated and had few friends.  He 
complained of temper outbursts.  

For the most part, his GAF scores have been reported in the 
45-48 range throughout the duration of his VA treatment, 
including in the more recent period in 2005.  An exception 
was a visit in September 2005 when a GAF of 50 was noted.  He 
reportedly was stabilized after adjustments in medication but 
continued to have treatment goals of decreasing vegetative 
and interpersonal symptoms of depression, and decreasing 
intrusive thoughts and sleep disturbance.  

With respect to the VA rating criteria, the veteran generally 
has not had psychiatric symptoms that reflect interference 
with thought processes or memory impairment or have led to 
neglect of personal appearance or hygiene.  He has maintained 
favorable relationships with family members and it appears 
his preference for working alone might have been as much an 
aspect of his personality as a pathological factor.  His 
alcoholism evolved into remission.  Examiners who have 
reviewed his records and examined him for compensation 
purposes have assessed his psychiatric disability as 
essentially moderate in degree.  These factors would weigh 
against an increased disability rating.

By comparison, the veteran has been treated for several years 
for persistent stress and symptoms of depression.  Despite 
good relations with family members, his social relationships 
otherwise appear very limited and impaired.  Stress has 
affected his ability to continue to drive occupationally and 
apparently contributed to an unsuccessful geographic move for 
the veteran.  His level of functioning has been viewed as 
seriously impaired.  This is not to place greater weight on 
the veteran's treatment records or the opinions of his 
treatment providers, but the Board's review must be based on 
all the evidence to the end that its decisions are 
"equitable and just."  There is no mechanical formula.  
38 C.F.R. § 4.6 (2005).  

In the Board's judgment, based on the facts in this case, the 
record is approximately evenly balanced as to whether the 
occupational and social impairment from the veteran's 
psychiatric disability is more accurately characterized as 
being productive of deficiencies in most areas, as opposed to 
reduced reliability and productivity.  See 38 C.F.R. § 4.7.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular disability 
rating).  In this case, the veteran is entitled to the higher 
of the two evaluations and the equipoise rule must be 
resolved in his favor.  38 U.S.C.A. § 5107 (West 2002).  
Accordingly, on this basis, the appeal for a 70 percent 
scheduler rating is granted.  


ORDER

A 70 percent rating for PTSD with major depressive disorder 
and alcohol dependence is granted, subject to criteria 
governing the payment of monetary benefits.  


REMAND

In additional to his psychiatric disability, the veteran is 
service-connected for residuals of an avulsion fracture of 
the right ankle (10 percent) and associated atrophy of the 
right extensor digitorum brevus muscle (10 percent).  Prior 
to the Board's favorable decision with respect to the 
psychiatric disability rating in this case, he did not meet 
the scheduler criteria for individual unemployability or a 
TDIU rating.  38 C.F.R. § 4.16(a) (2005).  His claim was 
denied, at least partly on this basis, and further 
consideration by the RO is in order before the Board reaches 
a final decision on the TDIU claim.  

Further, although the most recent medical opinions from the 
March 2005 rating examinations were to the effect that the 
veteran retained the skills for sedentary work or activities 
in a loosely supervised environment, these examiners did not 
have the benefit of the veteran's most recent VA outpatient 
records for review.  Also, it appears likely that additional 
records of VA outpatient treatment are available in view of 
the veteran's ongoing psychotherapy and use of medication.  

Under the circumstances, before the Board reaches a final 
decision on the appeal for TDIU, the case is remanded to the 
RO for the following actions:

1.  Copies of VA treatment records for 
the veteran since September 2005 should 
be obtained and associated with the 
claims folder.  

2.  The case should then be reviewed by 
the RO with consideration of the 
Board's decision on the evaluation of 
the veteran's psychiatric disability 
and any additional medical records.  
Unless this review is favorable to the 
veteran, he should then be afforded VA 
psychiatric and medical examinations 
for purposes of his TDIU claim, to 
include opinions as to any limitations 
on employment activities due to the 
service-connected disabilities, taking 
into account review of the claims 
folder and any additional treatment 
records since the last compensation 
examinations.  

3.  The TDIU claim should then be 
reviewed by the RO.  If in order, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given time to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the TDIU issue.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must also be afforded 
expeditious treatment.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


